Citation Nr: 0000506	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  97 - 12 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder.

Entitlement to a total disability rating based on 
unemployability due to service connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from April 1971 to March 
1974, including service in the Republic of Vietnam from 
October 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1996 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  That decision granted service 
connection for post-traumatic stress disorder (PTSD), 
evaluated as 10 percent disabling, and the veteran appealed, 
seeking an increased rating for that disability.  

During the pendency of this appeal, the veteran withdrew his 
appeal for a temporary total rating based on hospitalization 
under the provisions of  38 C.F.R. § 4.29 for the period from 
November 20, 1994, through March 1, 1995.  That issue is no 
longer in appellate status, and will not be considered by the 
Board.  


REMAND

The record in this case shows that the veteran was admitted 
to the Alcohol Dependence Treatment Program (ADTP) at the 
VAMC, St. Cloud, Minnesota, from August to September 1994, 
with a history of delirium tremens, blackouts, and alcohol 
and cocaine abuse.  A diagnosis of PTSD was made by a 
psychologist. 
The Axis I diagnoses at hospital discharge were alcohol 
dependence, continuous; cocaine dependence, continuous; 
marijuana dependence, continuous; nicotine dependence, 
continuous, and PTSD.  Global Assessment of Functioning (GAF) 
score was 45 currently and 60 for the past year.

A hospital summary from the VAMC, Topeka, dated from November 
1994 to May 1995 offered Axis I diagnoses of PTSD; 
schizoaffective disorder, depressed phase; 
cocaine dependence; alcohol dependence; nicotine dependence; 
cannabis abuse; and a GAF score of 40/40.

A determination by the Social Security Administration, dated 
in March 1995, showed a primary diagnosis of affective 
disorder, and a secondary diagnosis of PTSD, and determined 
that the veteran was not disabled.  Supporting documentation 
showed that the veteran had diagnoses of PTSD and alcohol 
abuse, but a solid record of substantially gainful activity 
through 1993 and, given his solid pre-morbid adjustment and 
current treatment for PTSD and alcohol abuse, should be able 
to return to substantially gainful activity.

A report of VA psychiatric examination, conducted in May 
1996, provided Axis I diagnoses of PTSD; schizoaffective 
disorder; alcohol and marijuana dependence; and crack abuse 
or dependence.  The examiner stated that the veteran's 
symptoms were distributed as follows: his somewhat chronic 
depression was related to his schizoaffective disorder; his 
schizoaffective disorder was not part of his PTSD; and many 
of his current symptoms were part of his ongoing drug abuse, 
including violence, depression, concentration problems, 
future foreshortening, and some of his estrangement from 
other people.  It was estimated that his GAF score based 
solely on his PTSD symptoms would be about 65.

Based upon the medical record and the testimony of the 
veteran at his May 1996 personal hearing, a rating decision 
of July 1996 granted service connection for PTSD, and 
assigned a rating evaluation of 10 percent.  As noted, the 
veteran appealed, seeking an increased rating for that 
disability.

A hospital summary from the VAMC, St. Cloud, dated from 
August to September 1996, yielded Axis I diagnoses of 
multiple drug dependency, cocaine, crack, continuous; alcohol 
dependence, sporadic; nicotine dependence, continuous; PTSD, 
chronic , severe; and a GAF score of 55 current and 65 past 
year.

Another hospital summary from the VAMC, St. Cloud, dated from 
September to October 1996, showed that the veteran had been 
transferred to the domiciliary for continued treatment.  The 
Axis I diagnoses continued to be multiple drug dependency, 
cocaine, crack, continuous; alcohol dependence, sporadic; 
nicotine dependence, continuous; PTSD, chronic , severe; and 
a GAF score of 55 current and 65 past year.  

A report of VA psychiatric examination, conducted in November 
1996, stated that it was difficult to be certain of the 
veteran's symptomatology because of his extensive drug abuse.  
The Axis I diagnoses were PTSD; schizoaffective disorder; 
alcohol dependence; and marijuana dependence and cocaine 
crack abuse "allegedly in remission since August."  The 
examiner stated that the veteran's symptoms were essentially 
the same as on his previous psychiatric examination in May 
1996 (above).

A hospital summary from the VAMC, Knoxville, dated from 
October to December 1996, shows that the veteran failed to 
return from a pass, and was discharged irregularly.  The Axis 
I diagnoses were PTSD; alcohol, crack, and cannabis 
dependence; as well as a schizotypal personality disorder.  A 
psychiatric consultation in November 1996 noted that the 
veteran was superstitious, paranoid, believed in telepathy 
and sixth sense, and had perceptual experiences such as 
ghosts in his house.  The Axis I diagnoses were PTSD, 
chronic, with depression; and alcohol and cocaine abuse; 
while the Axis II diagnosis was schizotypal personality 
disorder.

A report of private psychiatric examination, conducted in 
June 1997, offered provisional diagnoses of PTSD; alcohol 
dependence, episodic; cocaine dependence, in remission; 
cannabis dependence, in remission; and antisocial personality 
disorder. 

A hospital summary from the VAMC, St. Cloud, dated in July 
1997, shows that the veteran acknowledged on admission that 
he and his spouse were using alcohol, cocaine, and cannabis; 
that they spent $8,000 on drugs; that he experienced auditory 
and visual hallucinations; and that he was irritable, not 
sleeping well and had a diminished appetite.  On addictive 
disorder consultation, it was felt that the primary problem 
was PTSD, not chemical dependency.  The Axis I diagnoses were 
polysubstance abuse; PTSD; and a schizoaffective [disorder], 
and the GAF score was 45.

A July 1997 report of private psychological evaluation 
diagnosed PTSD; episodic alcohol abuse; antisocial 
personality traits; and mild to moderate depression.  The 
reporting psychologist stated that it was not possible to 
separate the veteran's alcoholism and cocaine abuse from his 
other symptoms.  

A disability determination by the Social Security 
Administration, dated in June 1995 found the veteran to be 
disabled due to PTSD and depression with psychotic features.  
An attached summary showed that the veteran's disabilities 
included an affective disorder, an anxiety related disorder, 
and substance addiction disorders.
A subsequent determination by the Social Security 
Administration, dated in July 1997, found the veteran to be 
disabled due to PTSD and anti-social personality disorders. 

As may be seen from the foregoing, the veteran has been 
assigned multiple diagnoses for his psychiatric disabilities, 
including substance abuse and various personality disorders.  
Service connection is in effect for only PTSD.  A report of 
VA psychiatric examination, conducted in May 1996, provided 
Axis I diagnoses of PTSD; schizoaffective disorder; alcohol 
and marijuana dependence; and crack abuse or dependence, and 
the examiner described the distribution of symptoms for each 
of the diagnosed disabilities.  At that time he found that 
the veteran's symptoms were distributed as follows: his 
somewhat chronic depression was related to his 
schizoaffective disorder; his schizoaffective disorder was 
not part of his PTSD; and many of his current symptoms were 
part of his ongoing drug abuse, including violence, 
depression, concentration problems, future foreshortening, 
and some of his estrangement from other people.  It was 
estimated that his GAF score based solely on his PTSD 
symptoms would be about 65.  A similar report was obtained in 
November 1996.

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West,  11 
Vet. App. 181, 182 (1998) (per curiam), citing  Mitchem v. 
Brown,  9 Vet. App. 136, 140 (1996).  

The Board finds that the cited VA psychiatric examination of 
November 1996 was the last such official examination of the 
veteran contained in the record, and that a current 
examination is required to afford the veteran every equitable 
consideration.  Accordingly, remand of the appeal for a 
rating in excess of 10 percent for PTSD is warranted.  The 
Board further finds that the report of such examination 
should describe the distribution of symptoms for each of the 
veteran's diagnosed psychiatric disabilities, as was done in 
the previous VA psychiatric examinations of May and November 
1996, and should specifically provide an estimate of his GAF 
score based solely on his PTSD symptoms. 

It is further contended that the Board should infer a claim 
for a total disability rating based on unemployability due to 
service-connected disability.  The record shows that the 
veteran's VA Form 21-8940 was received at the RO on October 
4, 1996; that a rating decision of December 1996 denied that 
claim, and that the veteran was notified of that adverse 
determination and of his right to appeal by VA letter of 
December 27, 1996.  While the RO has not recognized a Notice 
of Disagreement  with respect to that denial, the Board notes 
that in a VA Form 9 submitted in April 1997, the veteran 
stated, in pertinent part: "I can't get and hold a job.  
I've tried and can't".  In another VA Form 9 submitted in 
July 1997, the veteran called attention to evidence from the 
VAMC, Topeka, which, he asserted, states that he is 
"unemployable totally."  

Governing law and regulations provide that a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to  
appeal the denial of service connection with respect to only 
one of the disabilities, the Notice of Disagreement must make 
that clear.  38 U.S.C.A. §  7105 (West 1991);  38 C.F.R. 
§ 20.201(1999).

The Board finds that the above-cited statements of the 
veteran, appearing in the context of a Substantive Appeal (VA 
Form 9), may be reasonably construed as a Notice of 
Disagreement with the denial of the veteran's claim for a 
total disability rating based on unemployability due to 
service-connected disability.  Accordingly, that matter is 
Remanded to the RO for further development and issuance of a 
Statement of the Case addressing that issue.

The Board further notes that a rating decision of December 
1997 denied the veteran's claim for a temporary total rating 
based on hospitalization under the provisions of  38 C.F.R. 
§ 4.29 for the period from July 7 1997 through July 30, 1997.  
Although the veteran was given appropriate written 
notification of that adverse determination and of his right 
to appeal by RO letter of December 1997, he failed to submit 
a timely Notice of Disagreement and the appeal period expired 
with respect to that issue.  That issue is not before the 
Board.  

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998). 

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for his 
service-connected PTSD since July 1997.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  

2.  The veteran should then be scheduled 
for a special VA psychiatric evaluation 
by a board certified psychiatrist, if 
available, who is qualified to evaluate 
and diagnose PTSD.  The claims folder and 
a complete copy of this Remand order must 
be made available to and must be reviewed 
by the examiner prior to the examination.  
The examining psychiatrist should 
determine the exact nature, extent, and 
correct diagnosis of any psychiatric 
disability found present.  The 
psychiatric examination is to be 
conducted in accordance with the fourth 
edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), the 
full findings reported in terms of 
multiaxial diagnoses, and a Global 
Assessment of Functioning (GAF) Score 
provided.  Further, the examiner should 
describe the distribution of symptoms for 
each psychiatric disability found present 
in the veteran, as was done in the 
previous VA psychiatric examinations of 
May and November 1996, and should 
specifically provide a separate estimate 
of his GAF score based solely on his PTSD 
symptoms. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if the 
psychiatric examiner does not 
affirmatively indicate that he has 
reviewed the veteran's claims folder, to 
include the notation of the veteran's 
psychiatric diagnoses cited in this 
Remand order, or if the psychiatric 
examiner fails to describe the 
distribution of symptoms for each 
psychiatric disability found present in 
the veteran, appropriate corrective 
action should be implemented prior to 
returning the case to the Board.  

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for 
PTSD; readjudicate the issue of 
entitlement to a total rating based on 
unemployability due to service connected 
disability, to include on an 
extraschedular basis, in light of the 
additional evidence obtained. 

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

